Citation Nr: 1524936	
Decision Date: 06/10/15    Archive Date: 06/19/15

DOCKET NO.  12-16 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for defective vision of the right eye.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1946 to September 1949. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In August 2014, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is in the record.

This matter was last before the Board in October 2014, at which time the Veteran's claims seeking service connection for defective vision of the right eye and service connection for hammertoes were remanded for additional development.  In a February 2015 rating decision, the Veteran's service connection claim for hammertoes was granted and he was assigned a noncompensable rating.  As such, this issue is no longer before the Board.  However, the Veteran's right eye claim must again be remanded for additional development for the reasons detailed below.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand is again needed in order to obtain an adequate VA medical opinion on the etiology of the Veteran's right eye condition.

The Veteran has maintained in statements in the record that he suffered a right eye injury in December 1948 during active duty service.  The Veteran stated that while fighting a fire he was exposed to a backdraft that injured his right eye.  A review of the Veteran's record does not include reports of this incident.  However, the Veteran's accounts are credible in light of his military occupational specialty (MOS) of firefighter.  Further, the Veteran's service treatment records note that his right eye vision worsened during service.

The Veteran's December 1946 enlistment record notes that his right and left eye vision were both 20/20.  The Veteran's September 1949 separation examination report notes left eye vision at 20/20 and right eye vision at 20/100.

In December 2014, the Veteran was afforded a VA eye conditions examination which diagnosed the Veteran with amblyopia OD, glaucoma OU, and cataracts OU.  The examiner noted that the dates of diagnosis of these conditions were unknown.  The VA examiner stated that the Veteran had "dementia and speaks about his right eye being weak because of an injury while fighting a fire in 44.  This is not at least as likely because there is no scars [sic] and amblyopia is more likely the cause."

The VA examiner's opinion is inadequate for adjudicating the Veteran's claim for several reasons.  The examiner does not provide a clear statement as to whether or not it was as likely as not that the Veteran's claimed right eye condition was related to active duty service.  In fact, the examiner does not explicitly address in any way the Veteran's active duty service in his opinion or whether he believed the Veteran's right eye condition was related to such service.  Further, the examiner did not address service treatment records which indicate that the Veteran's right eye vision worsened during service.  The examiner notes the Veteran had dementia and reported during the examination that he was injured while fighting a fire in "44."  However, the examiner ignored statements in the Veteran's record in which he stated being injured during a fire while in service in 1948.  Lastly, the VA examiner stated the Veteran had no scars and that amblyopia was more likely the cause of the Veteran's right eye vision problems.  However, the examiner did not explain how the lack of scars and the presence of amblyopia made it less likely that the Veteran's right eye problems were related to service.

Accordingly, the Board finds that a remand for an addendum VA opinion is necessary in this case in order to adjudicate the Veteran's claim.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran's claims file should be returned to the December 2014 VA examiner who conducted the Veteran's examination for his right eye condition.  If the December 2014 VA examiner is unavailable, forward the claims file to an appropriate medical professional to offer an addendum opinion on the etiology of the Veteran's right eye condition.  An examination of the Veteran is not required unless deemed necessary by the medical professional selected to offer the opinion.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner. 

Following on the review of the record, and an examination if deemed necessary, the examiner is requested to address the following question:

Is it at least as likely as not (i.e., probability of 50 percent or more) that any current right eye disability is related to the Veteran's reports of exposure to a backdraft while fighting a fire in service or is otherwise related to his active duty service?  The examiner should specifically address the reported injury while firefighting in 1948, and the apparent decrease in visual acuity during service from 20/20 to 20/100.

A complete and detailed rationale should be given for all opinions and conclusions expressed.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2.  Then re-adjudicate the Veteran's claim.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

